Title: [Diary entry: 7 May 1790]
From: Washington, George
To: 

Friday 7th. Exercised in the forenoon. Endeavoured through various Channels to ascertain what places required, and the characters fittest for Consuls at them. As the House of Representatives had reduced the Sum, in a Bill to provide for the expences of characters in the diplomatic line, below what would enable the Executive to employ the number which the exigencies of Government might make it necessary I thought it proper to intimate to a member or two of the Senate the places that were in contemplation to send persons to in this Line—viz to France & England (when the latter manifested a disposition to treat us with more respect than She had done upon a former occasion) Ministers Plenipotentiary and to Spain, Portugal & Holland Chargé des Affaires and having an opportunity, mentioned the matter unofficially both to Mr. Carroll & Mr. Izard. Much Company—Gentlemen & Ladies visited Mrs. Washington This Evening.